Title: To Thomas Jefferson from Henry Dearborn, 29 July 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington July 29th: 1802
          
          I have the honour of enclosing a letter from Govr. Harrison, and one which accompanied it, by which it appears that measures have been taken by the british traders or others, for the purpose of inducing the Indians generally, to suspect the sincerity and good faith of Our Government, and for encouraging a hostile disposition towards this country, but in general, there is but little confidence to be placed in stories which are in circulation among the indians.—Govr. Harrison had not received my letters, which when received will satisfy all his queries & authorise him to take all necessary measures relative to boundaries, as well as for holding a conference with the Chiefs of the several Nations on whatever subjects may be proper to discuss.—I shall write him by the next post, requesting him to make every exartion in his power for convincing the Indians, of the real friendly dispositions of Our Government towards them, and for removing the impressions which may have been made by the falshoods & misrepresentation, put in circulation among them,—and in the mean time, to ascertain by every means in his power, the origin & progress of the stories refered to in his letter, together with the extent of any defection which may appear to have taken place with any of the Indian Nations, and their ultimate views & intentions. I also enclose a scetch or copy of the Treaty concluded on, with the Creeks, the Treaty in form, has not yet arrived.
          with the most respectfull concideration I am Sir Your Humbe. Servt.—
          
            H. Dearborn
          
        